Citation Nr: 1223791	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-08 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Whether the Appellant is entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund. 



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel





INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Appellant alleges service in the Commonwealth Army of the Philippines as a member of the recognized guerrillas in the service of the Armed Forces of the United States. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 


FINDING OF FACT

The National Personnel Records Center has certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the Armed Forces of the United States. 


CONCLUSION OF LAW

The Appellant does not have recognized active military service as required to establish eligibility for Filipino Veterans Equity Compensation Fund benefits. 38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The U.S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, the VCAA is not applicable.

REASONS AND BASES FOR FINDING AND CONCLUSION

Governing Law

The Appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009).  Where the eligible person is not a United States citizen, the payment will be $9,000.

In order to qualify for the benefit, there must be affirmative evidence that the claimant is a "veteran" for the purpose of benefits administered by VA, which requires that the claimant have qualifying military service.

In Section 1002(d) of the statute, an eligible person has qualifying service if he served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States, including among such military forces organized guerrilla forces, and was discharged or released from service under conditions other than dishonorable.


For the purpose of establishing evidence of service, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: the evidence is a document issued by the service department; the document contains needed information as to length, time and character of service; and in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a). 

When the claimant does not submit evidence of service or the evidence submitted does not meet the stated requirements, VA will request verification of service from the service department. 38 C.F.R. § 3.203(c).

The findings of the U. S. service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992). 

Facts and Analysis

The Appellant alleges qualifying service in the Commonwealth Army of the Philippines in service of the Armed Forces of the United States.  Specifically, he asserts that he served in the Commonwealth Army from December 1941 through December 1946.  

As proof of qualifying service, the Appellant has submitted copies of documents, including the following documents not issued by a United States service department: a May 1949 sworn affidavit from G.G. indicating that the Appellant served with him and was injured in the 13th Military Police Company in Cuyapo; records from the Philippine Veterans Affairs Office dated in March 1965, 





October 1978, and October 2009, reflecting that the Appellant served in the Armed Forces of the United States in World War II; documents dated in July 1950 and March 2001 from the Headquarters Armed Forces of the Philippines verifying the Appellant's service; Affidavits for Philippine Army Personnel from the Appellant dated in May 1946 and June 1946 describing the Appellant's service in the Armed Forces of the United States in World War II; certification of the appellant's service from the Armed Forces of the Philippines Office of the Adjutant General dated in March 2001 and October 2009; copies of identification cards reflecting that the Appellant was recognized as a World War II veteran by the Philippine Veterans Affairs Office, received in December 2009 and February 2011; and a March 2010 joint affidavit from V.B. and L.A. reflecting that both persons personally know the Appellant and that he served in the service in the Armed Forces of the United States in World War II.

As these documents are not official documents of a U.S. service department, the documents fail to satisfy the requirements of 38 C.F.R. § 3.203(a) as acceptable proof of service.

The Appellant has also submitted a record indicating that it is from the Headquarters, Adjutant General, Records Depository, Philippines Command, United States Army, addressed to the Appellant, dated in May 1949, which states, "Returned herewith is Certificate of Discharge."  Although arguably this document was issued by a U.S. service department, it fails to satisfy the requirements of 38 C.F.R. § 3.203(a) as acceptable proof of service, because it does not contain any information as to the length, time, and character of the Appellant's service. 

While the Appellant asserts that he served in the guerrilla forces in the service of U.S. Armed Forces, the documents from the Appellant fail to satisfy the requirements of 38 C.F.R. § 3.203(a) as acceptable proof of service, because the records are either not official documents of a U.S. service department or, even if a document were issued by a U.S. service department, the documents fail to contain the required information as to the Appellant's length, time and character of service.  


For these reasons, none of documents submitted by the Appellant are acceptable proof of service under 38 C.F.R. § 3.203(a) for the purpose of determining eligibility for the one-time payment from the Filipino Veterans Equity Compensation Fund.  

Whereas here, the documentation of service submitted by the Appellant does not meet the requirements of 38 C.F.R. § 3.203(a), VA shall request verification of service from the U.S. service department.  38 C.F.R. § 3.203(c). 

In August 2010, the RO submitted the Appellant's pertinent information to the National Personnel Records Center, the Federal Agency charged to verify service for a service department, for verification.  In December 2012, in response, the National Personnel Records Center certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the United States Armed Forces.

The Appellant has provided no further evidence or information that would warrant a request for recertification from a U.S. the service department, and no further development is needed.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994) (recertification with evidence of erroneous spelling of name); Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (recertification when there is newly received relevant evidence since the negative certification).

As the Appellant has not submitted acceptable evidence of service under 38 C.F.R. § 3.203(a), and as a U.S. service department has not verified the Appellant's service under 38 C.F.R. § 3.230(c), the preponderance of the evidence is against the claim that the Appellant served in the organized military forces of the Government of the Commonwealth of the Philippines, including service in the guerrilla forces, in the service of U.S. Armed Forces.  





The Board therefore concludes that the Appellant is not legally eligible for the Filipino Veterans Equity Compensation Fund benefit under the American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5.  As the preponderance of the evidence is against the claim, the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b). 

As the law is dispositive, the claim must be denied because of the lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The Appellant is not entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


